PER CURIAM.
There is no evidence that defendant Rapp Construction Company was in control of the stairway, and no evidence of negligence on its part sufficient to sustain the verdict in favor of the plaintiff against it. As to this defendant, therefore, the judgment should be reversed and a new trial ordered, with costs to appellant to abide the event. As to the defendant Fleischmann Bros. Company the judgment finds ample support in the evidence, and is affirmed. Dougherty v. Weeks, 126 App. Div. 786, 111 N. Y. Supp. 218. Judgment reversed as to the defendant Rapp Construction Company and a new trial ordered, with costs "to appellant to abide the event. As to the defendant Fleischmann Bros. Company, judgment affirmed with costs.